Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. Memorandum: In our view, the evidence fails to establish that the icy condition of the outside steps upon which plaintiff slipped and fell was due *958to the negligent maintenance thereof by defendants or their agents. (See Hallock v. Ballachey, 258 App. Div. 774, affd. 284 N. Y. 648.) All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.